*536DISSENTING OPINION BY JUDGE BIGGS.
This is an action for money had and received against the Union Depot Company and the heirs of Charles Slevin, deceased. The circuit court sustained a general demurrer to the petition as to the Depot Company, and upon a hearing' it peremptorily instructed that under the pleadings and evidence the plaintiff was not entitled to recover against the heirs. I agree with my associate judges that under the evidence the heirs are not liable, but I am of the opinion that the petition states a good cause of action against the Depot Company.
By its demurrer the Depot Company admits that at the time it instituted the condemnation suit the plaintiff was the tenant of Charles Slevin and was in possession of one of the lots sought to be condemned; that he had erected certain improvements thereon and had the right to remove the same; that the plaintiff was not a party to the suit; that in order to avoid complications and delay it was suggested by one of the commissioners that the plaintiff and other tenants who likewise owned the improvements on other lots, should make formal conveyances of their improvements to Charles Slevin, in order that the entire assessment might be made to him; that this was acquiesced in by the tenants, the Depot Company and Eugene Slevin who was professing to act as the attorney of Charles Slevin; that in pursuance of this agreement the commissioners awarded to Charles Slevin for plaintiff $650, the value of his said improvements; that the Depot Company paid that sum into court and thereupon the plaintiff in consideration of the deposit of the money surrendered the possession of the lot and the improvements thereon to the Union Depot Company, and it thereafter retained the same; that after Charles Slevin died and while the exceptions of the Depot Company to the report of the commissioners were pending, the company entered into an agreement with the administratrix of Slevin and his heirs to withdraw the money from court, *537dismiss the condemnation proceedings, and tlie lots sought to be condemned were to be conveyed by the heirs to the company for depot purposes, all of which was done without the knowledge of the plaintiff.
*538Equitable obligation. *537The foregoing facts were substantially proven in the cases of Coal Co. v. Slevin, 56 Mo. App. 107; and Wonderly v. Slevin, 69 Mo. App. 84. The coal company and "Wonderly were tenants of Slevin, and like the plaintiff here, they made formal conveyances of their improvements to Charles Slevin for the purpose of having the commissioners assess their value in his name as herein set forth. They sought to recover the awards from the estate of Slevin. Eor the reasons stated in the opinions we decided that the suits could not be maintained. "While the present action is of like character and is founded on substantially the same evidence, other and essentially different legal principles apply in determining the liability of the Depot Company. One of the grounds of such liability is thus stated by counsel for plaintiff, to wit: “When the company paid the amount of the award in plaintiff’s favor into court and took possession of the improvements for which the award was made, the title to the improvements vested in the company and at the same time plaintiff became the owner of and entitled to recover the money awarded,” and cites in support thereof Railroad v. Clark, 119 Mo. 357; Railroad v. Fowler, 113 Mo. 458. This is an accurate statement of the law and it would apply and govern in this case if the plaintiff had been a party to the condemnation proceedings. Instead of applying to be made a party therein, he constituted or attempted to constitute Charles Slevin his agent to represent him in the litigation, and whether or not the agency was authorized by Slevin or was afterwards accepted by him, could make no difference so far as the depot company was concerned in the conduct of the condemnation proceedings, for it had no notice of the alleged want of authority on the part of Eugene Slevin to impose the alleged trust on Charles Slevin. Hence the Union Depot *538Company clearly had the right to agree with the administratrix of Slevin and the Slevin heirs for the dismissal of the suit. The suit was thus dismissed, thereby annulling all legal rights, titles and interest acquired by reason of it. If the company after the dismissal of the suit had placed the plaintiff in statu quo by turning back to him the possession of the lot and his improvements thereon which had been surrendered by him on the faith of the award in his favor, then he would have had no claim whatever against the company. But the company did not do this. It retained possession of the lot and converted the improvements thereon to its own use, by reason of which it became equitably obligated to pay plaintiff the assessed value of the improvements. This obligation does not rest on contract or privity of contract between the plaintiff and the company, but has for its foundation the principle that private property can not be taken either directly or indirectly for public use without just compensation. The owner of property can not by any sort of manipulation or circumlocution be defeated of this right. Eor these reasons I am of the opinion that the plaintiff has a good cause of action in equity against the Depot Company.